DETAILED ACTION
The applicant’s Request for Continued Examination filed on September 24, 2020 has been acknowledged. Claims 2, 5, 6, 15 and 17-20 have been canceled. Claims 1, 3, 4, 7-14 and 16, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 4, 7-14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed toward the management of information specifically managing documents which require signatures. This is an abstract idea as it is a fundamental business practice and an idea of itself. The claim recites identifying… predetermined features, selecting… routines, performing the…routines, receiving a signature and generating a document, which pertain to as discussed above managing signatures for a document, such as rental agreement or loan. The supplementary information is terms and conditions as shown in claim 4.  As explained in MPEP 2106.05 (g), the action of receiving a signature is merely collecting the data, which is considered insignificant extra solution activity. The act of generating document is merely displaying the data which was collected. The act of identifying the features and selecting and implementing the routines are generic in nature. That is they do not recite a specific manner of implementation and could even include a person manually performing the task. In this case it is merely providing terms and conditions for agreement prior to signature. This again is merely transmitting information to the user and receiving a response. As such these limitations are not considered to be a practical application.
The limitations of identifying… predetermined features, selecting… routines, performing the…routines, receiving a signature and generating a document, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – computer-implemented. The computer in claimed limitations is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the data entry steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Dependent claim 3 recites determining a document type but this again is in a generic manner and as such not considered a practical application. Claim 4 describes 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7-11, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirson, JR. et al. (US 2009/0025087 A1) hereafter Peirson, in view of Whitesage (US 2002/0010686 A1) hereafter Whitesage, further in view of Lesandro et al. (US 2012/0054095 A1) hereafter Lesandro.
As per claim 1, Peirson discloses a computer-implemented method for generating a signed electronic document (Page 7, paragraphs [0088] and [0089] and Page 8, paragraphs [0091] and [0092]; discloses a computer implemented system/method which includes both a processor and memory implementing computer program instructions. Page 2, paragraph [0027] and [0028]; discloses that the system/method identifies rules applicable to a document and generates a signed electronic document based on the collected electronic signatures), the method comprising:
	identifying one or more predetermined features in document content data, wherein the document content data forms at least part of an electronic document to be signed (Page 3, paragraph [0037]; discloses that the features of the document are identified, specifically where the signature boxes are and who they pertain to. That is if the user is a borrower the positions for the borrower are identified. If the user is a seller the positions for the seller are identified);

	performing the selected one or more routines to automatically provide at a user interface a representation of the supplementary information, where the representation of the supplementary information is in addition to a representation of the electronic document at the user interface, wherein performing the selected one or more routines comprises: (Page 7, paragraph [0083] and Figure 14; discloses that the terms of the agreement are presented to the user as part of the electronic document but presented in a pop-up window which is a user interface presenting the supplementary information which is in addition to the electronic document itself);
	receiving, at the user interface, a confirmation from the user acknowledging at least part of the supplementary information (Page 7, paragraphs [0083] and [0084] and Figure 14; disclose that the system provides a pop-up window that the user must agree to the terms of the documents prior to signing. This acts as a confirmation prior to showing the signing of the document);

generating the signed electronic document by associating the electronic document with the signature (Page 6, paragraph [0072]; discloses that the system generates the electronic document with the signature and stores it either locally, remotely or both).
While Peirson discloses the step of identifying one or more predetermined features in a document content data (Page 3, paragraph [0037]; discloses that the features of the document are identified, specifically where the signature boxes are and who they pertain to. That is if the user is a borrower the positions for the borrower are identified. If the user is a seller the positions for the seller are identified).
	Peirson fails to explicitly state that it comparing one or more text strings in the document content data with one or more reference text strings from a datastore; and identifying as said one or more predetermined features in document content data, the one or more text strings in the said document content data that match said reference text strings. Peirson while establishing the need to agree to terms prior to signature fails 
	Whitesage, which like Peirson talks about analyzing contracts, teaches that it is known to identify features by comparing one or more text strings in the document content data with one or more reference text strings from a datastore; and identifying as said one or more predetermined features in document content data, the one or more text strings in the said document content data that match said reference text strings (Page 8, paragraphs [0124] and [0125], Page 9, paragraphs [0133], [0134] and [0136]-[0139] and Page 10, paragraphs [0141], [0146] and [0147]; teaches that it is known to analyze contracts by matching elements of the contract/agreement, this allows the system to apply performance requirements as well as discounts and special instructions. These matched terms are stored in a database. Since Peirson already identifies elements in the contract it would have been obvious to additionally identify strings which are in the database to determine what rates to apply and what special instructions should be implemented. This would help automate the system and ensure it is carried out correctly).
	The primary reference Peirson discloses a contract/agreement analysis system which identifies features within the document. Peirson also provides the user with supplemental information such as information on the terms and conditions regarding the document. While Peirson does in fact identify features of the document it fails to explicitly state it does so by using text strings from a database and matching them to elements found in the document.

	It would have been obvious to one of ordinary skill in the art to include in the contract analysis system of Peirson the ability to match and identify features of the contract as taught by Whitesage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Whitesage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of analyzing contracts/agreements provided by Peirson, the ability to match and identify features of the contract as taught by Whitesage, for the purposes of identifying and applying instructions previously established and stored in the database. Since Peirson already identifies elements in the contract it would have been obvious to additionally identify strings which are in the database to determine what rates to apply and what special instructions should be implemented. This would help automate the system and ensure it is carried out correctly.
	The combination fails to explicitly state or show updating the electronic document with additional information, including the confirmation of at least part of the supplementary information.
	Lesandro, which like Peirson talks about presenting the user with terms and conditions, teaches it is known to update an electronic document with additional 
	The primary reference Peirson discloses a contract/agreement analysis system which identifies features within the document. Peirson also provides the user with supplemental information such as information on the terms and conditions regarding the document. Whitesage also teaches a contract analysis system and establishes that using text strings stored in a database and matching them to elements found in a contract/agreement document. The combination fails to explicitly state or show updating the electronic document with additional information, including the confirmation of at least part of the supplementary information.
	Lesandro also teaches a system utilizing terms and conditions and to store the acceptance and version information as part of an update to a file and this was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract analysis system of Peirson and Whitesage the ability update the electronic 
	Therefore, from this teaching of Lesandro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of analyzing contracts/agreements provided by Peirson and Whitesage, the ability update the electronic document with additional information, including the confirmation of at least part of the supplementary information as taught by Lesandro, for the purposes of tracking agreements from the users for future reference. Since Peirson already presents this information for acceptance it would have been obvious to store and log the information for future reference as explicitly shown in Lesandro, by doing this the system updates the electronic document to include what terms and conditions were agreed to and when they were agreed to.
As per claim 3, the combination of Peirson, Whitesage and Lesandro teaches the above-enclosed invention; Peirson further discloses determining a document type of the electronic document based on the one or more predetermined features (Page 6, paragraph [0067]; discloses that various document based information is stored and displayed on the website. This information includes the type of real estate transaction the documents are associated with. It also includes the number of pages and options available to the user all of which is based on the one or more predetermined features which include content of the document and user’s involved).
As per claim 4, the combination of Peirson, Whitesage and Lesandro teaches the above-enclosed invention; Peirson further discloses wherein the supplementary information comprises one or more of the following:
	one or more terms and conditions associated with the predetermined features; and a description associated with the terms or conditions (Page 3, paragraph [0043], Page 4, paragraph [0055], Page 5, paragraph [0056] and Page 7, paragraph [0083]; discloses that the system selects routines or processes to be carried out in relation to the identified features. This includes presenting the terms for the documents being signed which is supplementary information which is associated with one or more predetermined features as it pertains to the user or users signing the document).
As per claim 7, the combination of Peirson, Whitesage and Lesandro teaches the above-enclosed invention; Peirson further discloses receiving, over a communications network, document content data that forms at least part of the electronic document to be signed (Page 2, paragraph [0028]; discloses that the content data for the document can be send and received over a communications network).
	As per claim 8, the combination of Peirson, Whitesage and Lesandro teaches the above-enclosed invention; Peirson further discloses storing the signed electronic document in a datastore (Page 2, paragraph [0028]; discloses that the signed electronic document can be sent to remote storage which is a datastore).
As per claim 9, the combination of Peirson, Whitesage and Lesandro teaches the above-enclosed invention; Peirson further discloses sending the signed electronic document, over a communication network, to one or more devices (Page 2, paragraph 
	As per claim 10, the combination of Peirson, Whitesage and Lesandro teaches the above-enclosed invention; Peirson further discloses requesting user information of the user at the user interface (Page 7, paragraph [0081]; discloses that the system requests from the user a user name and password for the purposes of identifying the user); and 
	receiving user information of the user from the user interface (Page 7, paragraph [0081]; discloses that the system receives the user name and password and uses it to identify the user);
	wherein the step of generating the signed electronic document further includes associating the electronic document with the user information (Page 7, paragraph [0081]; discloses that the system generates the signed document with the specific user’s signatures in their designated spot, thus associating the user information with the electronic document).
As per claim 11, the combination of Peirson, Whitesage and Lesandro teaches the above-enclosed invention; Peirson further discloses identifying a location of a signature area in the electronic document; wherein the step of generating the signed electronic document further comprises: associating the signature with the location of the signature area in the electronic document (Page 3, paragraph [0037] and Page 7, paragraph [0081]; discloses that based on which user logs into the system the system identifies the location of the required signatures for the specific user and when signed the signatures are associated with the specific location in the electronic document).
As per claim 13, the combination of Peirson, Whitesage and Lesandro teaches the above-enclosed invention; Peirson further discloses including complementary data into markup language of the signed electronic document (Page 4, paragraph [0054]; discloses that the data can be displayed using a markup language such as XML), wherein the complementary data includes one or more of the following:
	an indication of acceptance of the supplementary information; location data of the system; location data of the user interface; and time associated with performance of one or more of the steps of the method (Page 7, paragraph [0083] and [0084]; discloses that the terms of the agreement are presented to the user as part of the electronic document but presented in a pop-up window which is a user interface presenting the supplementary information which is in addition to the electronic document itself. Figures 13-16; disclose that the user must confirm and acknowledge that they have read and agreed to all of the terms and conditions. This is required as part of accepting the user’s signature).
As per claim 14, Peirson discloses a computer-implemented method performed by a server for generating a signed electronic document, the server in communication with at least one other device over at least one communications network (Page 7, paragraphs [0088] and [0089] and Page 8, paragraphs [0091] and [0092]; discloses a computer implemented system/method which includes both a processor and memory implementing computer program instructions. Page 2, paragraph [0027] and [0028]; discloses that the system/method identifies rules applicable to a document and generates a signed electronic document based on the collected electronic signatures. Page 2, paragraph [0028]-[0029]; discloses that the signed document is sent to the 
	receiving, over the communication network, document content data that forms at least part of an electronic document to be signed (Page 2, paragraph [0028]-[0029]; discloses that the signed document is sent to the individual user’s device through the website over the internet which is a communications network. It also establishes that the user can sign the unsigned document using their device);
	identifying one or more predetermined features in document content data (Page 3, paragraph [0037]; discloses that the features of the document are identified, specifically where the signature boxes are and who they pertain to. That is if the user is a borrower the positions for the borrower are identified. If the user is a seller the positions for the seller are identified);
	selecting, based on the one or more identified predetermined features, one or more routines from a plurality routines, where at least one of the one or more routines retrieves, from the datastore supplementary information associated with one or more identified predetermined features (Page 3, paragraph [0043], Page 4, paragraph [0055], Page 5, paragraph [0056] and Page 7, paragraph [0083]; discloses that the system selects routines or processes to be carried out in relation to the identified features. This includes presenting the terms for the documents being signed which is supplementary information which is associated with one or more predetermined features as it pertains to the user or users signing the document);
	performing the selected one or more routines that includes sending, over the communications network, supplementary information to the client device to 
	receiving, from the client device, a confirmation from the user acknowledging at least part of the supplementary information (Page 7, paragraphs [0083] and [0084] and Figure 14; disclose that the system provides a pop-up window that the user must agree to the terms of the documents prior to signing. This acts as a confirmation prior to showing the signing of the document);
	receiving, over the communications network, a signature of a user from the client device, wherein the step of receiving the signature requires the confirmation of at least part of the supplementary information (Page 6, paragraph [0070]; discloses that the system receives the signature from the user at the user interface. Page 7, paragraphs [0083] and [0084] and Figure 14; disclose that the system provides a pop-up window that the user must agree to the terms of the documents prior to signing. This acts as a confirmation prior to showing the signing of the document. Figures 13-16; disclose that the user must confirm and acknowledge that they have read and agreed to all of the terms and conditions. This is required as part of accepting the user’s signature); and

Peirson fails to explicitly state that it comparing one or more text strings in the document content data with one or more reference text strings from a datastore; and identifying as said one or more predetermined features in document content data, the one or more text strings in the said document content data that match said reference text strings. Peirson while establishing the need to agree to terms prior to signature fails to state that the system updates the electronic document with additional information, including the confirmation of at least part of the supplementary information.
	Whitesage, which like Peirson talks about analyzing contracts, teaches that it is known to identify features by comparing one or more text strings in the document content data with one or more reference text strings from a datastore; and identifying as said one or more predetermined features in document content data, the one or more text strings in the said document content data that match said reference text strings (Page 8, paragraphs [0124] and [0125], Page 9, paragraphs [0133], [0134] and [0136]-[0139] and Page 10, paragraphs [0141], [0146] and [0147]; teaches that it is known to analyze contracts by matching elements of the contract/agreement, this allows the system to apply performance requirements as well as discounts and special instructions. These matched terms are stored in a database. Since Peirson already identifies elements in the contract it would have been obvious to additionally identify strings which are in the database to determine what rates to apply and what special 
	The primary reference Peirson discloses a contract/agreement analysis system which identifies features within the document. Peirson also provides the user with supplemental information such as information on the terms and conditions regarding the document. While Peirson does in fact identify features of the document it fails to explicitly state it does so by using text strings from a database and matching them to elements found in the document.
	Whitesage also teaches a contract analysis system and establishes that using text strings stored in a database and matching them to elements found in a contract/agreement document was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract analysis system of Peirson the ability to match and identify features of the contract as taught by Whitesage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Whitesage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of analyzing contracts/agreements provided by Peirson, the ability to match and identify features of the contract as taught by Whitesage, for the purposes of identifying and applying instructions previously established and stored in the database. Since Peirson already identifies elements in the contract it would have 
	The combination fails to explicitly state or show updating the electronic document with additional information, including the confirmation of at least part of the supplementary information.
	Lesandro, which like Peirson talks about presenting the user with terms and conditions, teaches it is known to update an electronic document with additional information, including the confirmation of at least part of the supplementary information (Page 23, paragraphs [0461]-[0466] and [0473]; teaches that it is known to track the date and time the terms were agreed to as well as the version of the terms of conditions that were accepted. This is done to so that it is “clear when the customer has accepted the terms and conditions and what they were”. This allows the system to keep an accurate record for future reference. Since Peirson already presents this information for acceptance it would have been obvious to store and log the information for future reference as explicitly shown in Lesandro, by doing this the system updates the electronic document to include what terms and conditions were agreed to and when they were agreed to).
	The primary reference Peirson discloses a contract/agreement analysis system which identifies features within the document. Peirson also provides the user with supplemental information such as information on the terms and conditions regarding the document. Whitesage also teaches a contract analysis system and establishes that using text strings stored in a database and matching them to elements found in a 
	Lesandro also teaches a system utilizing terms and conditions and to store the acceptance and version information as part of an update to a file and this was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract analysis system of Peirson and Whitesage the ability update the electronic document with additional information, including the confirmation of at least part of the supplementary information as taught by Lesandro since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Lesandro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of analyzing contracts/agreements provided by Peirson and Whitesage, the ability update the electronic document with additional information, including the confirmation of at least part of the supplementary information as taught by Lesandro, for the purposes of tracking agreements from the users for future reference. Since Peirson already presents this information for acceptance it would have been obvious to store and log the information for future reference as explicitly shown in Lesandro, by doing this the system updates the electronic document to include what terms and conditions were agreed to and when they were agreed to.
As per claim 16, Peirson discloses a computer system for generating a signed electronic document, the system comprising at least a first processing device (Page 7, paragraphs [0088] and [0089] and Page 8, paragraphs [0091] and [0092]; discloses a computer implemented system/method which includes both a processor and memory implementing computer program instructions. Page 2, paragraph [0027] and [0028]; discloses that the system/method identifies rules applicable to a document and generates a signed electronic document based on the collected electronic signatures):
	identify one or more predetermined features in document content data, wherein the document content data forms at least part of an electronic document to be signed (Page 3, paragraph [0037]; discloses that the features of the document are identified, specifically where the signature boxes are and who they pertain to. That is if the user is a borrower the positions for the borrower are identified. If the user is a seller the positions for the seller are identified);
	select, based on the one or more identified predetermined features, one or more routines from a plurality of routines, where at least one of the one or more routines retrieves, from the datastore supplementary information associated with one or more predetermined features (Page 3, paragraph [0043], Page 4, paragraph [0055], Page 5, paragraph [0056] and Page 7, paragraph [0083]; discloses that the system selects routines or processes to be carried out in relation to the identified features. This includes presenting the terms for the documents being signed which is supplementary information which is associated with one or more predetermined features as it pertains to the user or users signing the document);

	receive, at the user interface, a confirmation from the user acknowledging at least part of the supplementary information (Page 7, paragraphs [0083] and [0084] and Figure 14; disclose that the system provides a pop-up window that the user must agree to the terms of the documents prior to signing. This acts as a confirmation prior to showing the signing of the document);
	receive a signature of a user at the user interface, wherein the step of receive the signature requires the confirmation of at least part of the supplementary information (Page 6, paragraph [0070]; discloses that the system receives the signature from the user at the user interface. Page 7, paragraphs [0083] and [0084] and Figure 14; disclose that the system provides a pop-up window that the user must agree to the terms of the documents prior to signing. This acts as a confirmation prior to showing the signing of the document. Figures 13-16; disclose that the user must confirm and acknowledge that they have read and agreed to all of the terms and conditions. This is required as part of accepting the user’s signature); and

While Peirson discloses the step of identifying one or more predetermined features in a document content data (Page 3, paragraph [0037]; discloses that the features of the document are identified, specifically where the signature boxes are and who they pertain to. That is if the user is a borrower the positions for the borrower are identified. If the user is a seller the positions for the seller are identified).
	Peirson fails to explicitly state that it comparing one or more text strings in the document content data with one or more reference text strings from a datastore; and identifying as said one or more predetermined features in document content data, the one or more text strings in the said document content data that match said reference text strings. Peirson while establishing the need to agree to terms prior to signature fails to state that the system updates the electronic document with additional information, including the confirmation of at least part of the supplementary information.
	Whitesage, which like Peirson talks about analyzing contracts, teaches that it is known to identify features by comparing one or more text strings in the document content data with one or more reference text strings from a datastore; and identifying as said one or more predetermined features in document content data, the one or more text strings in the said document content data that match said reference text strings (Page 8, paragraphs [0124] and [0125], Page 9, paragraphs [0133], [0134] and [0136]-[0139] and Page 10, paragraphs [0141], [0146] and [0147]; teaches that it is known to analyze contracts by matching elements of the contract/agreement, this allows the 
	The primary reference Peirson discloses a contract/agreement analysis system which identifies features within the document. Peirson also provides the user with supplemental information such as information on the terms and conditions regarding the document. While Peirson does in fact identify features of the document it fails to explicitly state it does so by using text strings from a database and matching them to elements found in the document.
	Whitesage also teaches a contract analysis system and establishes that using text strings stored in a database and matching them to elements found in a contract/agreement document was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract analysis system of Peirson the ability to match and identify features of the contract as taught by Whitesage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Whitesage, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
	The combination fails to explicitly state or show updating the electronic document with additional information, including the confirmation of at least part of the supplementary information.
	Lesandro, which like Peirson talks about presenting the user with terms and conditions, teaches it is known to update an electronic document with additional information, including the confirmation of at least part of the supplementary information (Page 23, paragraphs [0461]-[0466] and [0473]; teaches that it is known to track the date and time the terms were agreed to as well as the version of the terms of conditions that were accepted. This is done to so that it is “clear when the customer has accepted the terms and conditions and what they were”. This allows the system to keep an accurate record for future reference. Since Peirson already presents this information for acceptance it would have been obvious to store and log the information for future reference as explicitly shown in Lesandro, by doing this the system updates the electronic document to include what terms and conditions were agreed to and when they were agreed to).

	Lesandro also teaches a system utilizing terms and conditions and to store the acceptance and version information as part of an update to a file and this was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract analysis system of Peirson and Whitesage the ability update the electronic document with additional information, including the confirmation of at least part of the supplementary information as taught by Lesandro since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Lesandro, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of analyzing contracts/agreements provided by Peirson and Whitesage, the ability update the electronic document with additional information, including the confirmation of at least part of the supplementary information as taught by .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peirson, JR. et al. (US 2009/0025087 A1) hereafter Peirson, in view of Whitesage (US 2002/0010686 A1) hereafter Whitesage, further in view of Lesandro et al. (US 2012/0054095 A1) hereafter Lesandro, further in view of Sandru (US 6,233,340 B1) hereafter Sandru.
As per claim 12, the combination of Peirson, Whitesage and Lesandro teaches the above-enclosed invention; however fails to explicitly disclose determining a size of the signature area; and scaling the signature to suit the size of the signature area.
	Sandru, which like Peirson talks about collecting a digital signature, teaches that it is known to determine the size of the signature area; and scaling the signature to suit the size of the signature area (Figure 2B, Col. 9, lines 28-53 and Col. 10, lines 45-50; teaches that it is known in the art to scale a digital signature to fit the determined size of the frame or signature area. Since Peirson already collects the digital signatures for the specific area of the document, it would have been obvious as is known in the industry to scale the digital signature to fit in the designated area. This would ensure that the signatures are displayed properly).

	Sandru which like Peirson talks about digital signatures establishes that scaling the digital signatures to fit the identified signature area was known in the prior art at the time of the invention.
	It would have been obvious to one of ordinary skill in the art to include in the contract analysis system of Peirson the ability to scale the signatures to fit the identified sized of the signature area as taught by Sandru since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Sandru, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of analyzing contracts/agreements provided by Peirson, Whitesage and Lesandro, the ability to scale the signatures to fit the identified sized of the signature area as taught by Sandru, for the purposes of fitting the digital signature to the designated area. Since Peirson already collects the digital signatures for the specific area of the document, it would have been obvious as is known in the industry to scale the digital signature to fit in the designated area. This would ensure that the signatures are displayed properly.

Response to Arguments
Applicant's arguments filed September 24, 2020 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on page 9, regarding the 112 (d) rejection, these rejections have been removed in light of the applicant’s amendments.
In response to the applicant’s arguments on pages 10-15, regarding the 101 rejections, specifically that “It is submitted that the claimed invention, as amended, cannot be practically performed in the human mind. In particular, the present invention involves the computer identifying predetermined features in the electronic document, and selecting routines based on the identified electronic document. The routines include retrieving supplementary information associated with those identified predetermined features and then automatically providing that information at the user interface for the user. As noted m specification paragraphs [0054] and [0055], automatically displaying supplementary information can be important to draw a user to particular aspects of the electronic document. This is important as supplementary information (retrieved from the datastore) can include information not be known by the user and thus impossible for the user to practically perform in their mind. Furthermore, as noted in paragraph [0055], including the supplementary information in the datastore of a computer allows changing of supplementary information for a larger number of documents to be automated.”
	“The claimed invention also includes generating a signed electronic document that is updated with additional information (including the confirmation from the user acknowledging the supplementary information) and associating that electronic 
	“Thus, the invention is more than the abstract concept of applying an electronic signature to an electronic document. Instead, the invention also involves a technical solution that automatically provides supplementary information to the user and provides a record of confirmation that the user has acknowledged the supplementary information.”
	“Applicant also reiterates the previously submitted arguments on patent-eligibility for similar principles found in Core Wireless. In Core Wireless, the Court found that the claimed invention in that case to be directed to a particular manner of summarizing and presenting information in an electronic device. This included an application summary that can be reached directly from a menu and specific manner that the summary window is accessed. In particular, application summary information is displayed while one or more applications are in an un-launched state. In that case, the Court found that the claimed invention was not abstract - as it was more than the mere abstract idea of summarizing information and presenting to the user. Instead, the claimed invention resulted in displaying information that improves the efficiency of using the electronic device by bringing together "a limited list of common functions and commonly accessed stored data" that can be directly accessed from the main menu. This saved the user from navigating to various applications to enable data of interest to be seen. This improved the functioning of the computer, particularly those with small screens.”

	“At page 5 of the final Office Action, the Examiner alleges that the claims only provide one additional element - that it is computer implemented. Applicant respectfully disagrees with this characterization and note that the invention involves more than generic computer functions.”
	“There is a known general abstract idea of using a computer to apply electronic signatures to an electronic document. This mere computerization of an existing idea of signing a document is known, as noted in citations identified by the Examiner.”
	“However, the presently claimed invention is more than that and involves a computer performing specific instructions to provide a different and improved result. This includes automatically providing supplementary information retrieved from the datastore to the user (based on identified predetermined features). The improved invention also includes modifying the electronic document by updating the electronic document with the confirmation that the user has acknowledged the supplementary information.”
	“There is clearly an improvement to the functioning of the computer (as provided in the prior art) and the associated technology field of signed electronic documents. Therefore, the claims integrate the judicial exception into a practical application and 
	“If the Examiner maintains the view and that the claimed invention requires further assessment under step 2B, Applicant submits that the claimed invention is also significantly more than the judicial exception. In particular, the claims recite additional elements that contribute to an inventive concept.”
	“At page 5 of the final Office Action, the Examiner alleges that "the additional element of using a computer to perform the data entry steps amounts to no more than mere instructions to apply the exception using a generic computer component".”
	“Applicant respectfully disagrees. As discussed above, the general idea of electronic documents and electronic signatures is known. The invention is more than merely instructing a computer to perform this known concept.”
	“Instead, the presently claimed invention provides, inter alia, an improved user interface as it includes identifying predetermined features and, with specific routines retrieve relevant supplementary information, and automatically providing supplementary information to a user interface for the user. This is unconventional, are not well-known functions of existing computers, and non-obvious. Furthermore, the presently claimed invention involves updating the electronic document with additional information, including the confirmation that the user acknowledging the supplementary information. This provides an improved record for the signed electronic document that 1s more, and well beyond the abstract concept and mental process asserted by the Examiner.”
	“More importantly, the claimed invention involves a specific, and inventive, combination of technical steps to achieve this function and result. The combination of 
	The Examiner respectfully disagrees.
	While the applicant has stated that the invention cannot be performed in the human mind, as it involves a computer which identifies parameters and makes selections, as previously stated, the action of comparing text strings in the document are not shown explicitly performed by a machine exclusively rather they can be performed by a person using the machine merely as a tool to view and compare the strings mentally, as shown in MPEP 2106.05 (f) which outlines that merely applying instructions to a computer does not amount to a practical application.
	As for the retrieval and displaying of information this is considered to be insignificant extra solution activity as shown in MPEP 2106.05(g). This does not “improve” the interface as it does not change the interface. Rather it merely outlines the type of data being displayed and the possible environment of use which is not considered a practical application as shown in MPEP 2106.05(h).
While the applicant has referenced Core Wireless the Examiner notes that the claims are not toward a specific interface but rather the applicant has repeatedly relied on the type of data displayed which insignificant extra solution activity as disclosed above. As stated above the claims do not improve the interface but rather merely outline what is displayed in those interfaces in a general nature. As discussed below the specific content is not stated or required by the claims but merely what environment they are associated with. While the applicant has alleged that presenting this 
While the applicant has argued that providing supplementary information and updating the electronic document with the confirmation that the user has acknowledged the supplementary information, as discussed above this is merely providing the user with terms and conditions. This is a routine function when carrying out actions as it is known to provide the user with the terms and conditions so they can agree to them prior to signing. This is also established in the newly cited reference Lesandro, which establishes this is a known concept and also routine to ensure the user is aware of the conditions of the service.
While the applicant has alleged that these limitations improve the function of the computer itself however as discussed above it does not change the function of the computer but rather merely the type of data to be displayed. These are not improvements as stated above but rather merely insignificant extra solution activity.
While the applicant has alleged that the interface itself is changed and improved, this is not the case the interface has not changed but rather the applicant is merely describing what is shown. Again, while the applicant has claimed these are unconventional steps, as shown above these are considered by the MPEP and in view of 2019 PEG to be insignificant extra solution activity. As such these elements do not amount to a practical application and as such the Examiner has not been persuaded and the rejections have been maintained.
In response to the applicant’s arguments on pages 16-20, regarding the art rejections, specifically that “Importantly, the claimed invention provides a specific method of identifying predetermined features that require supplementary information. This supplementary information is presented to the user and the user must confirm at least part of this supplementary information to continue with signing the electronic document.”
	“The generated signed electronic document has two properties. First, the electronic document 1s updated with additional information, that includes the confirmation of the supplementary information (see paragraphs [102] and [103] of the present application). This is important as it provides a record for the signed electronic document that the user had confirmed that supplementary information. Second, the signed electronic document is associated with a received signature of the user.”
	“This is more than merely applying an electronic signature to a document. The generated signed electronic document includes additional information that can be evidence of confirmation of the supplementary information as well as proof of acceptance (by the user's signature).”
	“In response to page 8 of the final Office Action, Applicant disagrees with the Examiner's assertion that Peirson discloses the features of using identified predetermined features in the document to select a routine that retrieves supplementary information and providing that supplementary information at the user interface. The Examiner cites paragraphs [0043], [0055], [0056], and [0083] of Peirson as relevant. Paragraph [0043] describes a pop-up window to receive consent or an agreement from the user. Thus, this passage is about receiving information, and not about identifying 
	“In response to pages 9 and 10 of the Office Action, the Examiner asserts that Whitesage discloses the claimed steps to identify the predetermined features in the electronic document. The Examiner cites passages of Whitesage that discusses searching and identifying search strings in a document. However, Whitesage does not teach the presently claimed features to functionally use identification of such search strings. In particular, using the results of identified features through comparison of text strings to select a routine and with that routine retrieve supplementary information for presentation of the user.”
	“The Examiner alleges it would be obvious to combine the search string identification disclosure of Whitesage with the features of identifying predetermined features of Peirson (at paragraph [0037]) to arrive at these presently claimed features. However, the disclosure of paragraph [0037] of Peirson relates to identifying the positions for signatures in an electronic document. This disclosure is not related to the 
	“The presently amended claims also include the features of receiving confirmation from the user acknowledging at least part of the supplementary information and updating the electronic document with additional information, including confirmation of at least part of the supplementary information as described in paragraphs [0102] and [0103]. With the generated signed electronic document having the additional information, this is important to evidence that the user has been presented with the supplementary information and has been acknowledged by the user.”
	“Thus, the claimed invention results in more than merely applying an electronic signature to an electronic document. The presently claimed invention results in a new signed electronic document that includes an updated electronic document, with additional information including the confirmation acknowledging at least part of the supplementary information that was displayed to the user.”
	“Applicant submits that these features are not disclosed in Peirson and Whitesage and that the combination of claimed features would not be obvious to a person skilled in the art in light of these references.”
	The Examiner respectfully disagrees.

While the applicant has stated that the cited portions of Peirson do not read over displaying supplementary information in this case terms and agreements based on the particular identified predetermined features in the document, the Examiner notes that the terms and agreements or conditions are presented to the user based on the document they are going to sign. As shown in the newly cited reference Lesandro, each set of terms and conditions is based on time and date as well what is being shown. 
	Further the applicant merely recites the claim language allegedly missing from the prior art without specifically providing any persuasive rationale or evidence in support thereof. Such a statement is not considered to be an argument. 37 C.F.R. § In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”). As such, Examiner respectfully submits that applicant’s statement is not persuasive.
	Therefore the Examiner asserts that the references when combined read over the claims as currently written and as such the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Peirson in view of Whitesage, and, where appropriate, in further view of Sandru.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan E Weisenfeld can be reached on (571) 272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        1/15/2021